Title: To Thomas Jefferson from Peter Delabigarre, 18 April 1801
From: Delabigarre, Peter
To: Jefferson, Thomas



Sir,
Washington April 18th 1801.

The great object of my Journey here was to pay my personal respects to the first magistrate of this my adopted country and to express you my heart felt satisfaction on the auspicious day which promises so many blessings under your government. as a lover of sciences and of our republican constitution I must beg your leave to say, without any adulatory meaning, That I feel myself proud to contemplate now a true philosopher at the head of a nation so happily circumstanced as this is.
I sincerely regret to have it not in my power either to go to monticello or to wait here for your return, Thus I leave in the hands of mr. pichon my friend trois dents de lait d’un mamoth and a letter which the chancellor Livingston my Neighbour desired me to deliver you. may I intreat you to honor me with your commands for the state of N. york during the absence of the chancellor, I would offer you my Zealous care in the collection of the Mamoth bones lately discovered and such as remain to be dugd. up on the walkill?

with respectful sentiments I remain Sir one of Your warmest admirers & most obedient Servt.

Peter DeLabigarre

